             Case 5:20-cv-05799-LHK Document 177 Filed 09/20/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                 Case No. 5:20-cv-05799-LHK

17                   Plaintiffs,                     DEFENDANTS’ RESPONSE TO COURT’S
                                                     SEPTEMBER 19, 2020 ORDER TO
18
              v.                                     CONFIRM NUMBER OF DOCUMENTS,
19                                                   ECF No. 169
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO COURT’S SEPTEMBER 19, 2020
     ORDER TO CONFIRM NUMBER OF DOCUMENTS
     Case No. 5:20-cv-05799-LHK
             Case 5:20-cv-05799-LHK Document 177 Filed 09/20/20 Page 2 of 4




1           In response to the Court’s Order to Confirm Number of Documents dated September 19,
2    2020, ECF No. 169, Defendants respectfully state as follows:
3

4    For the September 13, 2020 production:
5               •   Defendants produced to Plaintiffs 58 documents in full without redactions other
6                   than for personally identifiable information.
7               •   Defendants produced to Plaintiffs 14 documents with redactions on the basis of
8                   privilege.
9               •   Defendants withheld in full on the basis of privilege 67 documents, which were
10                  indicated on a privilege log.
11   The combined total for September 13, 2020 was 139 documents.
12          For the September 18, 2020 production:
13              •   Defendants produced to Plaintiffs 657 documents in full without redactions other
14                  than for personally identifiable information.
15              •   Defendants produced to Plaintiffs 568 documents with redactions on the basis of
16                  privilege.
17              •   Defendants withheld in full on the basis of privilege 433 documents, which were
18                  indicated on a privilege log.
19   The combined total for September 18, 2020 was 1,658 documents.
20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO COURT’S SEPTEMBER 19, 2020
     ORDER TO CONFIRM NUMBER OF DOCUMENTS
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 177 Filed 09/20/20 Page 3 of 4



     DATED: September 20, 2020                        Respectfully submitted,
1

2                                                     JEFFREY BOSSERT CLARK
3                                                     Acting Assistant Attorney General

4                                                     ALEXANDER K. HAAS
                                                      Branch Director
5

6                                                     DIANE KELLEHER
                                                      BRAD P. ROSENBERG
7                                                     Assistant Branch Directors
8
                                                      /s/ Alexander V. Sverdlov
9                                                     ALEXANDER V. SVERDLOV
                                                        (New York Bar No. 4918793)
10                                                    M. ANDREW ZEE (SBN 272510)
                                                      Trial Attorneys
11
                                                      U.S. Department of Justice
12                                                    Civil Division - Federal Programs Branch
                                                      1100 L Street, NW
13                                                    Washington, D.C. 20005
                                                      Telephone: (202) 305-0550
14

15                                                    Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO COURT’S SEPTEMBER 19, 2020
     ORDER TO CONFIRM NUMBER OF DOCUMENTS
     Case No. 5:20-cv-05799-LHK
                                                  2
             Case 5:20-cv-05799-LHK Document 177 Filed 09/20/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 20th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
